DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of the species listed below in the reply filed on 12/14/2020 is acknowledged:

    PNG
    media_image1.png
    533
    750
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 10, 15-16, 18-20, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020, as noted above.

Priority
Acknowledgment is made of the present application as a continuation of U.S. 14/775,987, filed 9/14/2015, which was a proper National Stage (371) entry of PCT Application No. PCT/CA2014/000214, filed 3/12/2014, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 61/788,907 and 61/929,674, filed on 3/15/2013 and on 1/21/2014, respectively.

Information Disclosure Statement
The information disclosure statement filed 11/27/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Copies of foreign and NPL documents were not found in the application file. Some documents were considered (as indicated in attached signed copy of IDS) based on copies in the parent file.

Claim Objections
Claims 1, 3, 12, 21, and 25 are objected to because of the following informalities:  
In claim 1 step a), lines 1-2, “at least one antibody that binds to the target cells linked, either directly or indirectly,” should apparently recite “at least one antibody that binds to the target cells, wherein the at least one antibody is linked, either directly or indirectly,” as it appears the latter is Applicant’s intended meaning. As written, the claim could present confusion as to what “linked…” is referring back to since it immediately follows “target cells” rather than “antibody”. 
Similarly in part b) of claim 1, it is suggested that a “wherein” statement be introduced prior to “linked, either directly or indirectly” to make clear that it is the at least one antibody that binds to the secondary targets which is linked (and not the immunorosettes which are linked). If this is not consistent with Applicant’s intended meaning, further clarification is needed.
Claim 3 refers to “the secondary target” in the singular while claim 1 refers to “secondary targets” plural. It is suggested that consistent terminology/ tense be used throughout the claims when referring to the same part.
Claim 3 also refers to “a particle bound to antibodies that bind to the secondary target”. These elements sound very similar to those already recited in claim 1 step b). If Applicant is referring back to the same elements already introduced, please use “the” or “said” to make this clear. Otherwise, it is suggested that the claim use language to make clear that another/ different 
Claim 12 refers to “the target cell” in the singular (lines 2 and 4), but claim 1 refers to “target cells” plural.
Claim 21, “periotoneal” appears to be a typographical error of “peritoneal”.
Claim 21, line 3 recites “a pleural and periotoneal effusion” but it would seem that these are two separate things. Perhaps, Applicant intends “or” rather than “and” here?
Claim 25, please change “The method according to claim 1” to “The method of claim 1” to be consistent with the language used in other dependent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 11-12, 14, 21-22, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Claim 1 recites a selection method which uses in b) “antibody that binds to particles”. 
Scope of the invention
An “antibody that binds to particles” encompasses a large genus of antibodies, in which the antibodies may bind to any of a large genus of possible particles, including both biological particles (such as cells) or manufactured particles of any material composition, e.g. plastic beads or carboxydextran magnetic particles as disclosed in the instant specification (e.g., Fig. 1, [0079], [0096], [0126], [0159]).
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of an application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function 
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. Amgen v. Sanofi describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
Office guidance has been updated to reflect that adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. See the Memorandum dated February 22, 2018 entitled “Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials” available at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
 “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of antibodies having the function of binding to particles.
Actual Reduction to Practice/ Disclosure of drawings or structural chemical formulas
The specification discloses an anti-dextran antibody for binding to carboxydextran-coated magnetic particles as disclosed in the instant specification (e.g., Fig. 1, [0079], [0096], [0126], [0159]).
Relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation
Although Applicants disclose an actual reduction to practice of an anti-dextran antibody for binding to carboxydextran-coated magnetic particles, this species is insufficient to represent the large and highly variable genus of antibodies binding to particles.
The specification does not disclose any partial structure or other identifying characteristics of the antibodies, which are responsible for the desired function. The specification fails to disclose, for example, the sequences of the antibodies that would bind to various types of particles. The specification does not identify what particular amino acid residues of the antibodies are responsible for conferring the desired functional property of binding to particles. 

 A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that would exhibit this functional property. The structural features common to the members of the genus are unknown; rather, it appears that there are no common structural features in view of the variation within the genus.
Furthermore, the limited disclosure would not put one skilled in the art in possession of any other antibodies having the claimed functional properties.
Predictability in the art 
Correlation between structure and function is less likely for antibodies than for other molecules. Antibody structure cannot be easily predicted. Antibody structure is highly variable. The complementary determining regions (CDRs) of antibodies are generally considered to be the region of contact between the antibody and the antigen. See Janeway et al. (Immunobiology: the Immune System in Health and Disease (1999), Elsevier Science Ltd/Garland Publishing, New York, NY, Fourth Edition, pages 86-88), see sections 3-6 and 3-7, and Almagro et al. (“Humanization of Antibodies”, Frontiers in Bioscience 13, 1619-1633, 2008) at introduction and section 4. While antibody CDRs are necessary for binding, they are highly diverse in structure, and their sequence does not correlate to binding in a predictable fashion.
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).

Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al. found that on average, about 120 different antibodies in a library can bind to a given antigen.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.
In view of the above, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties. Given the highly diverse nature of antibodies, and particularly the highly variable structure of antibodies in their CDR regions which are responsible for antigen binding, one cannot envision the structure of an antibody merely by knowing its binding characteristics. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”). 
Level of skill and knowledge in the art
The level of skill in the art is high. In particular, methods for making and/or screening monoclonal antibodies with desired binding properties were well known in the art at the time of 
In summary, the specification fails to provide adequate written description for the genus of antibodies claimed, as the antibodies are described only in terms of desired functional properties and not in terms of common structure or other relevant identifying characteristics to define the genus. The specification does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 11-12, 14, 21-22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, part a) recites:

    PNG
    media_image2.png
    174
    772
    media_image2.png
    Greyscale


If Applicant intends that the composition comprises both types of antibodies, then perhaps the claim could be reworded to clearly recite that the composition comprises both (a) and (b) (i.e., not just (a) linked to (b)); and then the claim could also elsewhere recite that (a) is linked to (b), for example in a separate wherein clause.
Similarly, claim 1 part b) is unclear because it is unclear if the secondary antibody composition comprises both types of antibodies or if the composition could be made up only of the at least one antibody that binds to the secondary targets.
Furthermore, part b) refers to “at least one antibody that binds to particles” but does not clearly state that the antibody is actually bound to the particles. This presents additional confusion because it would seem, from the later recitations of complexes involving particles, that particles would need to be present and contacted with sample. However the claim only refers to particles as a binding capability of the antibody and does not make clear that particles are an ingredient of the method. If particles are present in the contacting step b), the claim should be amended to make this clear. Otherwise, clarification is needed as to how complexes involving particles would be formed, as necessary for step c).
Claim 3 refers to “a particle bound to antibodies that bind to the secondary target”. It is not clear whether claim 3 is referring back to elements already introduced in claim 1, part b), or alternatively if claim 3 is invoking further particles/ antibodies. The similarity of the language in claim 3 to that in claim 1 seems to suggest the former. If Applicant intends to refer back to elements/ ingredients previously recited in claim 1, then Applicant could for example refer to “the particles” rather than “a particle”.  However, it is not entirely clear if this is the meaning since in claim 1, it is the second antibody of b) that binds to the particles and not the antibody that binds to the secondary targets. Clarification and/or appropriate correction are needed.
Claim 9 recites that “the secondary targets are added to the sample prior to separation”. It is unclear what is meant by “prior to separation” – is this referring to claim 1, step c)? Or is “separation” meaning the entire method of claim 1? As written, it would seem that “prior to separation” would mean step c) but that would mean that the sample of a) and b) would not yet contain secondary targets, which would be inconsistent with the recitation in the preamble of “a sample comprising…secondary targets”. Clarification and/or appropriate correction are needed.
Claim 14 recites “a density similar to a cell” and “a density different from a cell”. The use of this relative terminology does not allow for the metes and bounds of the claim to be determined. Different cells may have different densities such that the claim is attempting to define the density by reference to something that is variable. The claim does not refer to any particular type of cell, such that there is no objective frame of reference for interpreting the claim scope. The density would vary depending on the cell in question. 
Claim 15 recites the limitations “the immunorosette-magnetic particles complexes and/or the secondary target-magnetic particle complexes” in lines 1-2 and 4-5. There is insufficient antecedent basis for these limitations in the claims. Claim 1 does not recite particles that are magnetic. Perhaps, claim 15 could depend from claim 10 rather than claim 1 (as in the previous version of the claim).
Claim 20 recites the limitation “the magnetic particles” in line 4. There is insufficient antecedent basis for these limitations in the claims. Claims 1 and 5 do not recite particles that are magnetic.
Regarding claim 22, the phrase "such as" in lines 2 and 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 25 recites that the first antibody composition is a “bi-specific” tetrameric complex and the second antibody composition is a “mono-specific” tetrameric complex”. However, as discussed in the § 112(d) rejection below, independent claim 1 specifies that the second antibody composition contains an antibody that binds to the secondary targets linked to an antibody that binds to particles, which would appear to describe an antibody composition that is multi-specific (specific for both secondary targets and particles). 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “mono-specific” in claim 25 is used by the claim to mean something other than the accepted meaning which is “specific for a single antigen.” The term is indefinite because the specification does not clearly redefine the term.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 recites that “the second antibody composition is a mono-specific tetrameric complex”, however as recited in claim 1, b), the second antibody composition includes an antibody that binds to secondary targets as well as an antibody that binds particles. In other words the second antibody composition of claim 1 seems to be necessarily bi-specific (specific to both secondary targets and to particles), such that the dependent claim in reciting mono-specific fails to further limit. See also § 112(b) above.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 11, 12, 14, 21-22, and 25 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (U.S. 6,645,727).
	Thomas et al. teach selection methods for enrichment or negative selection of mesenchymal progenitor cells. The methods use compositions of antibody complexes, including those containing an antibody specific for a cellular antigen (such as CD2, CD3, and other surface markers) linked to another antibody that binds to erythrocytes (erythrocytes are the elected species of secondary targets). See for example the abstract and col. 1, line 55 to col. 2, line 67; col. 5, lines 21-31; Fig. 2; Examples 1-7; claim 1.
	 The methods of Thomas et al. involve immunorosetting, whereby addition of the antibody compositions to the sample is performed under conditions allowing immunorosettes of cells and erythrocytes, as in claim 1 step a). See for example at Fig. 2; col. 2, lines 38-59; col. 5, lines 21-38; col. 6, lines 24-36; col. 8, line 64 to col. 9, line 39; col. 11, lines 4-6).
	Thomas et al. further teach contacting samples with combinations of tetrameric antibody complexes, i.e. with multiple antibody compositions. See col. 6, lines 30-36; Figure 2; Examples 2-7 and Tables 2-8. The methods may include more than one antibody complex with several antibodies specific to different antigens (col. 3, lines 25-57; col. 6, lines 24-34; col. 8, line 64 to 
	Thomas et al. therefore exemplify methods that use two or more cocktails of tetrameric antibody complexes, wherein each cocktail contains antibody complexes recognizing glycophorin A of erythrocytes (secondary targets) as well as different cellular antigens (thus binding to cells which are also particles), thereby reading on a first and second antibody composition as claimed (Examples 2-7). 
	For example, in Example 3 Thomas et al. exemplify a negative selection method using two cocktails of tetrameric antibody complexes. One cocktail contained bifunctional tetrameric antibody complexes recognizing glycophorin A and CD2 and another cocktail contained bifunctional tetrameric antibody complexes recognizing glycophorin A as well as CD3 and Cd66b. It is noted that either cocktail could be construed as the “first” or “second” antibody composition, as both bind to secondary targets (erythrocytes) as well as to cells, which are particles.
	Furthermore, Thomas et al. teach separating the immunorosettes from the remainder of the sample so as to obtain a sample enriched in mesenchymal progenitor cells, thereby reading 
	With respect to claim 5, Thomas et al. teach erythrocytes as discussed above.
	With respect to claim 11, Thomas et al. as above teach antibodies directed to various cell surface markers, cells being non-magnetic particles.
	With respect to claim 12, Thomas et al. as above teach negative selection methods (see, e.g., col. 1, lines 55-57).
	With respect to claim 14, Thomas et al. teach erythrocytes which are cells and thus would necessarily have a density similar to a cell, while the particles (non-erythrocyte cells, e.g. CD2-bearing cells) would have a density different from erythrocytes.
	With respect to claim 15, Thomas et al. as above teach separation using a magnetic field (see especially col. 8).
	With respect to claim 21, Thomas et al. contemplate samples including bone marrow (Example 1) and whole blood (col. 9, lines 40-45).
	With respect to claim 22, Thomas et al. teach progenitor cells (col. 1, lines 26-28; col. 6, lines 39-54; Examples 1-7).
	With respect to claim 25, it isn’t clear what Applicant intends by the terms “bi-specific” and “mono-specific” in this context (see § 112(b) rejection above). Thomas et al. however teach antibody compositions comprising antibodies that may be specific for one or more than one cell surface marker, e.g. CD2 and/or CD3 and/or CD5 and/or both CD4 and CD8 (col. 3, lines 42-57). In Example 3, for example, one cocktail recognized glycophorin A (of erythrocytes) and CD2 while the other recognized glycophorin A and CD3 and CD66b). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (U.S. 6,645,727) in view of Dinges et al. (WO 2012/083020 A2).
	Thomas et al. is as discussed in detail above, which teaches a method substantially as claimed in which erythrocytes (i.e., secondary targets) are immunorosetted. However, Thomas et al. do not specifically teach that the second antibody composition is bound to the particles prior to contacting with the sample, as in claims 2 and 4, or that the sample is contacted with a particle bound to antibodies that bind to the secondary target (claim 3). Thomas et al. do not specifically teach that the erythrocytes were added to the sample, instead exemplifying use of samples that naturally contain erythrocytes, as in claim 9. Along these same lines, Thomas et al. do teach target cells that are progenitor cells, thereby reading on claim 22 as above, but do not specifically teach the elected species of T cells.

	Therefore, with respect to claim 9, it would have been further obvious to perform the methods of Thomas et al. as above on samples containing exogenously added RBCs and one would be motivated to employ such samples where the sample to be separated is lacking or deficient in RBCs, so that cells of interest could still be immunorosetted with RBCs as intended. One would also be motivated to employ exogenously added RBCs in order to control the rate of reaction of immunorosetting, for example if one wanted to speed up the reaction rate so that separation could be performed more quickly. Put another way, it would have been obvious to provide RBCs (secondary targets) by applying this known technique as also taught by Dinges, in order to save time. One skilled in the art would have had a reasonable expectation of success as Dinges et al. taught that samples may contain either endogenous or exogenous RBCs.
	Along these same lines, it would have been further obvious to arrive at the claimed invention of claims 2-4 by applying the known technique of Dinges et al. of using exogenously added RBCs when performing the methods of Thomas et al., as well as by choosing from one of a finite number of ways of mixing the reagents used in the assay. 

	With respect to claim 22, Dinges et al. at Table 1 teach various target cell types that may be separated, as well as surface markers that may be targeted to achieve such separation. Among possible targets are various types of T cells, which can be targeted using surface markers such as CD2, CD3, CD4, CD8, and others.
	Thomas et al. teach that their antibody compositions may contain antibodies specific for CD2, CD3, CD4, CD8 and other surface markers (see, e.g., claim 1).
	It would have been obvious to one of ordinary skill in the art to employ the methods of Thomas et al. in order to separate samples comprising target cells that are T cells because Dinges et al. indicate that T cells were known in the prior art to be a known cell type of interest when performing separation methods, which also describes the methods of Thomas et al. Accordingly, one skilled in the art would have found it obvious to target T cells for separation so that cells of interest could be separated from T cells. One skilled in the art would have had a reasonable expectation of success as Thomas et al. teach antibody compositions that target T cell surface markers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699